UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-140299 SILVERSTAR MINING CORP. (Exact name of registrant as specified in its charter) Nevada 98-0425627 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 350 East 82nd Street Suite 16D, New York, New York (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-K (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] YES [X] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act [X] YES [] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Our company had 42,168,837 common shares issued and outstanding as of February 14, 2011 PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements. Our unaudited interim consolidated financial statements for thethree month period ended December 31, 2010immediately follow and are a integral part of this quarterly report. They are stated in United States Dollars (US$) and are prepared in accordance with United States generally accepted accounting principles. Silverstar Mining Corp. (A Development Stage Company) Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31 December 2010 Silverstar Mining Corp. (A Development Stage Company) Consolidated Balance Sheets (Expressed in U.S. Dollars) (Unaudited) As at 31 December As at 30 September 2010 (Audited) $ $ Assets Current Cash and cash equivalents Liabilities Current Accounts payable and accrued liabilities (Note 5) Convertible debentures (Note 6) Demand loans (Note 7) Due to related parties (Note 8) Stockholders’ deficiency Capital stock (Note 10) Authorized 225,000,000 of common shares, par value $0.001 Issued and outstanding 31 December 2010 – 42,168,837 common shares, par value $0.001 30 September 2010 – 42,168,837 common shares, par value $0.001 Additional paid-in capital Shares to be issued (Note 10) Deficit, accumulated during the development stage ) Nature, Basis of Presentation and Continuance of Operations (Note 0), Commitment (Note 13) and Subsequent Event (Note 15) On behalf of the Board: “Neil Kleinman”Director Neil Kleinman The accompanying notes are an integral part of these consolidated financial statements. Silverstar Mining Corp. (A Development Stage Company) Consolidated Statements of Operations (Expressed in U.S. Dollars) (Unaudited) For the period from the date of inception on 5 December 2003 to 31 December 2010 For the three month period ended 31 December For the three month period ended 31 December $ $ $ Expenses Bank charges and interest (Notes 6, 7 and 12) Consulting - - Exploration and development (Note 4) - - Filing fees - Investor relations - - Legal and accounting (Note9) Licences and permits - - Management fees (Notes 9, 10 and 12) Rent (Notes 9, 10 and 12) Transfer agent fees Travel, entertainment and office - ) Write-down of mineral property acquisition costs (Note 4) - - Write-down of website development costs - - Net loss for the period ) ) ) Basic and diluted loss per common share ) ) Weighted average number of common shares used in per share calculations The accompanying notes are an integral part of these consolidated financial statements. Silverstar Mining Corp. (A Development Stage Company) Consolidated Statements of Cash Flows (Expressed in U.S. Dollars) (Unaudited) For the period from the date of inception on 5 December 2003 to 31 December2010 For the three month period ended 31 December For the three month period ended 31 December $ $ $ Cash flows used in operating activities Net loss for the period ) ) ) Adjustments to reconcile loss to net cash used by operating activities Accrued interest (Notes 6 and 7) Contributions to capital by related parties (Notes 9 and 10) Write-down of mineral property acquisition costs (Note 4) - - Write-down of website development costs - - Changes in operating assets and liabilities Increase (decrease) in accounts payable and accrued liabilities ) ) Increase (decrease) in due to related parties 80 ) Cash flows used in investing activities Acquisition of Silverdale, net of cash received (Note 3) ) - - Mineral property acquisition costs (Note 4) ) - - Website development costs ) - - ) - - Cash flows from financing activities Convertible debentures (Note 6) - - Demand loans (Note 7) Share issue costs ) - - Common shares issued for cash (Note 10) - - Common shares redeemed (Note 10) (1 ) - - Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period - Cash and cash equivalents, end of period Supplemental Disclosures with Respect to Cash Flows (Note 12) The accompanying notes are an integral part of these consolidated financial statements. Silverstar Mining Corp. (A Development Stage Company) Consolidated Statements of Changes in Stockholders’ Equity (Deficiency) (Expressed in U.S. Dollars) (Unaudited) Number of shares issued Capital stock Share subscriptions received in advance / Additional paid- in capital Deficit, accumulated during the development stage Stockholders’ equity (deficiency) $ Balance at 5 December 2003 (inception) - Common share issued for cash ($0.33 per share) (Note 10) 3 - 1 - 1 Net loss for the period - - - ) ) Balance at 30 September 2004 3 - 1 ) ) Net loss for the year - - - ) ) Balance at 30 September 2005 3 - 1 ) ) Common shares issued for cash ($0.0003 per share) (Note 10) ) - Common shares redeemed – cash ($0.33 per share) (Note 10) (3
